Citation Nr: 0017542	
Decision Date: 06/01/00    Archive Date: 07/05/00

DOCKET NO. 91-37 973   )     DATE
)	            
)
)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of frozen feet prior to January 12, 1998.

2.	Entitlement to an evaluation in excess of 20 percent for 
residuals of a right frozen foot, from January 12, 1998.

3.	Entitlement to an evaluation in excess of 20 percent for 
residuals of a left frozen foot, from January 12, 1998.


REPRESENTATION

Appellant represented by: Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

J. M. Daley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946 and from January 1948 to August 1951.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Pittsburgh, 
Pennsylvania.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

This case was last remanded in May 1999. At that time the 
Board noted the case history, specifically that the Board had 
denied an evaluation in excess of 10 percent for residuals of 
frozen feet in January 1992. However, the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
and the Court granted a Joint Motion for Remand. Pursuant 
thereto, the Board remanded the case to the RO in November 
1993 for additional development. Moreover, during the 
pendency of this appeal, the rating criteria for cold injury 
residuals have undergone amendment, effective January 12, 
1998. Accordingly, the issues on appeal are as set on the 
first page of this decision.

In its May 1999 decision, the Board set out a summary medical 
history of the veteran's cold injury and problems claimed as 
residual thereto. The Board specifically noted that the 
evidentiary record raised a question as to whether the 
veteran's identified vascular disease was attributable to his 
service-connected frozen feet. The Board also cited evidence 
suggesting the possibility of arterial disease attributable 
to the veteran's service-connected frozen feet. The Board 
requested a VA examination by a specialist in vascular 
diseases and presented detailed questions for the examiner 
regarding arterial vascular disease, venous disease and 
frozen feet residuals such as pain, numbness, cold 
sensitivity, arthralgia, tissue loss, nail abnormalities, 
color changes, sensation impairment, hyperhidrosis and x-ray 
abnormalities particular to each foot. The examiner was 
requested to provide negative and positive findings and to 
otherwise comment on the nature, severity and etiology of 
manifested symptoms. The Board further cautioned the RO to 
ensure compliance with the remand requests.

In July 1999, the veteran was afforded a VA examination, 
conducted by Dr. Rhee, whose credentials are set out in the 
claims file. Dr. Rhee noted having reviewed the file and set 
out the following:

PHYSICAL EXAMINATION: On physical examination, he 
is a somewhat anxious gentleman who looks older 
than his stated age. He is only able to walk short 
distances from his scooter to his bed, but with 
extreme pain. His heart and lung examination are 
within normal limits. His arterial vascular 
examination is difficult because of his obesity, 
but he appears to have good perfusion to his feet. 
He has palpable posterior tibial pulses 
bilaterally. He has marked venous stasis disease 
with dermal sclerosis of both of his ankle 
regions. Although there are no frank ulcerations, 
I can see that he clearly has venous insufficiency 
of both of his legs.


IMPRESSION:	[The veteran] suffers from chronic 
venous insufficiency probably secondary to injury 
during his automobile accident. I doubt that his 
symptoms are related to the frostbite that he 
suffered during the time that he was in the 
service; however, it is certainly more than likely 
that the pain that he is experiencing around his 
foot and ankle is related to his venous stasis 
disease and he should be prescribed a compression 
stocking for this. If I can be of any further 
assistance, please do not hesitate to contact me.

The veteran's attorney expressed dissatisfaction with the 
July 1999 examination report, stating that it did not comply 
with the Board's remand order. The RO responded with copies 
of Dr. Rhee's credentials, noted that the attorney had not 
given any "medical basis for your contention," and 
concluded that Dr. Rhee was a qualified specialist who had 
"provided an opinion regarding the veteran's condition, and 
we have no reason to come to a contrary conclusion."

In December 1999 the veteran's attorney submitted a letter of 
explanation of reasons for the inadequacy of the July 1999 
examination, in part noting the specificity of the Board's 
remand order and noting that Dr. Rhee did not address all 
matters raised by the Board. In particular, the attorney 
noted Dr. Rhee's failure to address Dr. Hirsch's statement 
relevant to frostbite causing arterial lesions; his use of 
the word "probably" in determining venous injury secondary 
to the veteran's automobile accident; his failure to comment 
on whether the veteran's condition was worsened by his 
service-connected frozen feet; and the lack of notations 
relevant to skin temperature, numbness, burning, tingling or 
a "woody" feeling in the feet. The attorney also noted that 
no x-ray examination was conducted. The attorney requested 
compliance, by the RO, or by the Board.

While the Board regrets the delay that will result from 
further remand of this matter, it finds the July 1999 
examination report to be clearly insufficient in that it does 
not address some of the Board's May 1999 remand questions. 
Thus, the evidence of record remains insufficient for an 
informed appellate decision. The Court has stated
that compliance by the Board and the RO with remand directives
is neither optional nor discretionary. Where the remand orders
of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure compliance. 
Stegallv. West, 11 Vet. App. 268 (1998).

Accordingly, this case is returned to the RO for the following:

1.	The Board will not repeat its May 1999 remand instructions in 
their entirety; rather, it incorporates by reference that complete 
decision, specifically to include the examination instructions under 
paragraph two. The RO should return 1) a copy of the Boards May 
1999 remand; 2) a copy of this remand; and 3) the veterans claims 
file to Dr. Rhee, if available. Otherwise, the veteran should be 
afforded another examination by a vascular specialist to whom the 
above noted items should be provided. Additionally, if Dr. Rhee finds 
that the veteran must be examined again in order to address the 
Boards questions, that should be accomplished. In any case, the 
completed examination report should contain a clear response to each 
of the Boards specific questions as presented in the May 1999 
remand.

2.	After the development requested above has been completed to the 
extent possible, the RO should review the record to ensure that such is 
adequate for appellate review, consistent with Ste gall v. West, 11 Vet. 
App. 268 (1998). After any indicated corrective action has been 
completed, the RO should again review the record and re-adjudicate 
the veterans rating claims, with consideration of the rating criteria 
pertinent to frozen feet in effect prior to and since January 12, 1998, 
as well as any other potentially applicable rating codes or regulations. 
If any benefit sought on appeal remains
denied, the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and argument
on the matters the Board has remanded to the RO. Kutscherousky v. West,
12 Vet. App. 369(1999).
Thereafter,the case should be returned to the Board, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.
The veteran need take no action unless otherwise notified.





JANE E. SHARP
Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the Board 
is appealable to the Court. This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.
38 C.F.R. § 20.1100(b) (1999).




